Citation Nr: 1502037	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-05 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to recognition of P.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Entitlement to an initial rating greater than 10 percent for service-connected coronary artery disease (CAD).

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected CAD.

4.  Entitlement to service connection for a vestibular disorder.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the Chicago RO, inter alia, denied entitlement to recognition of P.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Veteran filed a notice of disagreement (NOD) with this denial later that month.  A statement of the case (SOC) was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

This appeal also arose from an August 2010 rating decision by the RO in Milwaukee, Wisconsin which, inter alia, denied service connection claims for bilateral hearing loss, a vestibular disorder, arthritis of the cervical spine, arthritis of the lumbar spine, and type II diabetes mellitus associated with herbicide exposure.  The RO also denied a claim of entitlement to TDIU.  The Veteran filed an NOD with respect to these issues in October 2010.  An SOC was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

This appeal further arose from a January 2011 rating decision by the Wisconsin RO which granted service connection for CAD associated with herbicide exposure, and assigned an initial 10 percent rating effective March 16, 2010.  The Veteran filed an NOD later that month.  An SOC was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

The Board observes that, in a written statement received in July 2010, the Veteran withdrew claims of service connection for tinnitus as well as arthritis of the hands, feet and shoulder.

In April 2013, the Veteran moved for issuance of a subpoena to compel attendance of J.K., a former employee of the Chicago RO, before a Board hearing.  By letter dated June 27, 2013, the VA Chicago Office of Regional Counsel advised the Veteran that there were no provisions which would allow the Board to compel the testimony of a witness.  The Veteran was further advised that he could not record the Board hearing with his own recording device.

On July 5, 2013, the Veteran petitioned the United States Court of Appeals for Veterans Claims (Court) (NO. 14-300) for an emergency order overruling VA's refusal to (1) issue a subpoena to compel the attendance of J.K. at his upcoming Board hearing, and (2) allow him to tape record that hearing. 

In July 22, 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge (VLJ) held at the Chicago RO (Travel Board hearing).  Notably, the undersigned was unaware of the proceedings pending before the Court.  A copy of the hearing transcript is associated with the claims file (Virtual VA).

Thereafter, as a result of proceedings before the Court, on August 15, 2013, the Board sent the Veteran a letter offering him an opportunity to appear at a second hearing at which time he could record the proceeding with his own equipment.  This letter provided him several options from which to choose to include (1) waiving his right to a second hearing; (2) appearing before a VLJ via video-conference hearing at the local RO before a VLJ; (3) appearing at a second hearing before a VLJ in Washington, DC; (4) or appearing at a second hearing before a VLJ at the local RO.  

On September 5, 2013, the Court denied the Veteran's petition for extraordinary relief as moot.

On September 10, 2013, the Board received a letter from the Veteran which did not directly request an additional hearing.  Rather, the Veteran submitted a one page argument concerning the Board's alleged "statutory violations" which included the following closing paragraph:

I will expect that BVA position any decision on my compensation claims in accordance with my first hearing, and not delay it as a result of BVA's serious errors.  I have now relocated to South Carolina, and travelling expenses back and forth to and from Chicago must be absorbed by BVA as I have requested in my last motion in the Court of Appeals.  I will expect my Petition for Subpoena be honored timely so as to permit me sufficient time to appeal any wrongful denial.  Lastly, please inform your administrative law judge to put all oral communication, not excluding what she considered pre-hearing instruction, on the record which will be recorded as provided by statute.  After the hearing I will provide paid invoices documenting my expenses from South Carolina.  These reasonable demands have all been requested by motion through the Court of Appeals.

Thereafter, after receiving notification that his appeal had been returned to the Board's docket, the Veteran sent another letter to the Board in January 2014.  At this time, the Veteran inquired as to whether the "Prehearing Conference" which he had requested in September 2013 would finally take place, and whether he would get approval to subpoena J.K.  He then reported being prepared to travel to Chicago to be within subpoena distance of J.K., and notified VA that he would seek financial compensation resulting from the "actions of the rogue agency attorney."

On January 11, 2014, the Veteran filed a petition for extraordinary relief in the nature of a writ of mandamus with the Court demanding corrective actions regarding his case.  

By letter dated March 11, 2014, the Board sent the Veteran another letter requesting him to clarify his preference for a second hearing.  

Also on March 11, 2014, the Board issued an Interlocutory Order denying the Veteran's motion for issuance of a subpoena to compel the attendance of J.K. at a Board hearing.  In so doing, the Board determined that the proffered testimony of J.K. pertained to alleged due process errors by the AOJ which were irrelevant to the Board's de novo determination of his claims on the merits.  Additionally, the Veteran had indicated that J.K. would be willing to attend a hearing (as reflected in a January 2014 Affidavit submitted by J.K. stating "if called to testify as a witness, I could and would testify under oath") which demonstrated that the hearing testimony could be obtained without issuance of a subpoena.

On March 31, 2014, the Court dismissed the Veteran's petition on the grounds of mootness.

On April 10, 2014, the Veteran filed a motion for reconsideration with the Court asking the Court to order the Secretary to (1) schedule a Board hearing at the Chicago RO, (2) schedule a prehearing conference; (3) appoint a new VLJ to replace the undersigned who had been allegedly biased in the handling of his appeal; (4) submit his claims file to a new DRO at the Chicago RO for the purpose of redacting certain allegedly irrelevant documents; (5) issue a subpoena for J.K. and (6) reimburse him for certain expenses associated with VA's alleged errors.  The Court granted the Veteran's motion for reconsideration, withdrew its March 31, 2014, and ultimately dismissed his petition.

The Board next received a May 19, 2014, correspondence from the Veteran wherein he alleged various due process violations, to include alleged neglect by the undersigned to "bring full and complete documentation on my arguments for approval to the hearing."  He stated that "[t]his is merely a reminder that the prehearing and hearing at the Chicago Regional Office have yet to be completed" but he then proceeded to argue the merits of his claims.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

As discussed in the Introduction, above, the Veteran has been offered the opportunity for a second Board hearing due to an erroneous June 2013 determination by the Chicago Regional Counsel which informed the Veteran that he could not record a Board hearing with his own recording device.  The Veteran has requested a "a Board hearing at the Chicago RO," but he has not responded to the Board's August 2013 and March 2014 clarification requests as to whether he desires a video-conference hearing or a Travel Board hearing.

At this time, since the Veteran's intent to have another Board hearing is clear, the Board will presume that he desires a Travel Board hearing (which is the hearing format he previously selected before the undersigned).  Accordingly, the case must be returned to the RO to schedule a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Notably, the Veteran now resides in South Carolina.  He requests a hearing in Chicago, in part, to allow the testimony of a former Chicago RO employee who resides in the area.  As indicated in the Introduction, on March 11, 2014, the Board issued an Interlocutory Order denying the Veteran's motion for issuance of a subpoena to compel the attendance of J.K. at a Board hearing.  The Veteran, however, is free to bring J.K. or any other witness to this scheduled Board hearing.  38 C.F.R. § 20.710 (2014).

As for the Veteran's request that VA to pay his expenses in traveling to the Chicago RO, the hereby notified that the provisions of 38 C.F.R. § 20.712 explicitly state that "[n]o expenses incurred by an appellant, representative, or witness incident to attendance at a hearing may be paid by the Government."  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Chicago RO in accordance with his request.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The purpose of this REMAND is to afford due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

